Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The foreign and non-patent literature cited in the information disclosure statement of 13 August 2021 are found in the parent application.
Specification
The disclosure is objected to because of the following informalities: 
The status of the parent application discussed in lines 5-6 on page 1 needs to be updated. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: References numbers 10 and 114 in lines 22-23 on page 48.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 8 teaches the quantum dot of claim 1 has a mole ratio of zinc with respect to indium of about 24:1 to about 45:1 and a mole ratio of selenium with respect to indium of about 5:1 to about 20:1. Page 2, lines 19-21 teaches a quantum dot of a cadmium free quaternary alloy semiconductor comprising In, Zn, Se and P has a mole ratio of zinc with respect to indium of about 0.5:1 or less. Page 22, line 12 through page 23, line 1 teaches a core-shell quantum dot, where the core is a cadmium free quaternary alloy semiconductor comprising In, Zn, Se and P and the shell comprising Zn, S and Se has a mole ratio of zinc with respect to indium of about 24:1 to about 45:1 and a mole ratio of selenium with respect to indium of about 5:1 to about 20:1. The taught Zn:In mole ratio for the core, which is a nanocrystal, does not support the claimed range for the claimed nanocrystal. The taught Zn:In and Se:In mole ratios for the core/shell quantum dots does not support the claimed mole ratios since the claimed nanocrystal is does not have a core/shell structure. Thus the claimed mole ratios are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 9 was amended and claim 23 was added in the preliminary amendment of 7 January 2022 to teach the quantum dot has a size of about 4 to about 30 nm. This newly added size range is not found in the originally filed disclosure and thus is new matter. The originally filed disclosure teaches, on line 22 on page 24 to line 6 on page 25, the quantum dot has a size of about 7 to about 30 nm.
	Claim 10 teaches the quantum dot of claim 1 further includes sulfur and have a mole ratio of sulfur with respect to indium is about 10:1 to about 25:1 or a mole ratio of sulfur with respect to selenium is about 0.8:1 to about 1.5:1.  The specification teaches on page 23, lines 4-16 that it is a quantum dot having a core/shell structure where the shell comprises Zn, Se and S have a mole ratio of sulfur with respect to indium is about 10:1 to about 25:1 or a mole ratio of sulfur with respect to selenium is about 0.8:1 to about 1.5:1.  The taught Zn:In and S:Se
 mole ratios for the core/shell quantum dots does not support the claimed mole ratios since the claimed nanocrystal is does not have a core/shell structure. Thus the claimed mole ratios are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Finally, claim 11, which was amended in the preliminary amendment of 7 January 2022, teaches the quantum dot contains a Zn and S comprising semiconductor nanocrystal layer having a thickness of about 1 to about 10 monolayers. This newly claimed about 1-10 monolayer thick nanocrystal layer is not found in the originally filed disclosure and thus is new matter. Page 3, line 9 through page 4, line 5 teaches a quantum dot contains a first nanocrystal layer including Zn, Se and S having a thickness of about 1 to about 10 monolayers and a second nanocrystal layer including Zn and S having a thickness of about 3 to about 10 monolayers. These teachings do not support e newly claimed layer. 
Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8, which depends from claim 1, is indefinite since the molar ratio of zinc to indium in claim 8 is outside the range taught in claim 1. Claim 10 is indefinite as to whether the sulfur is present in the quaternary alloy nanocrystal or if it is present as a layer on the quaternary alloy nanocrystal. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 15 and 16 of U.S. Patent No. 10,091,690. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented quantum dot suggests the quantum dots claimed in this application. The quantum dot of patented claim 1 suggests that of claim 20 since the teaching in the patented claim of “core comprising a quaternary alloy semiconductor nanocrystal”  suggests the nanocrystal of claim 20 of this application. The quantum dot of the combination of claims 1 and 5 suggest the quantum dot of claim 21 since the patented core size range of about 2 nm or greater overlaps the range in claim 21. The quantum dot of the combination of claims 1, 5 and 7 suggest the quantum dot of claim 22. The quantum dot of the combination of claims 1, 5, 15 and 15 suggest the quantum dot of claim 24. 
Allowable Subject Matter
Claims 1-7, 12, 14-16 and 19 are allowable.
There is no teaching or suggestion in the cited art of record of using the quantum dots taught in U.S. Patent 11,091,690 in electroluminescent devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/30/22